The indictment in the case was for larceny and alleged the property stolen to be one pice of gold coin of the value of one dollar, four pieces of silver coin commonly called quarter dollars, of the value of twenty-five cents each, and one ten dollar bank note of the Marine Bank of Baltimore of the value of ten dollars, "of the goods and chattels of Sally Lynch." There was no proof as to what bank the note was of, and the objection was taken that no conviction could be had for the taking of the coin, because it should have been alleged in the *Page 10 
indictment that it was of "the money," instead of "the goods and chattels" of the party who owned it.
And of this opinion was the Court. The statute on which the indictment was founded, recognizing and making a distinction between coin or specie and other personal property, denominating the former as money, and the latter as goods and chattels, and it therefore directed the prisoner to be acquitted.